DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, the scan unit reads a florescence signal.  This is being interpreted as a fluorescent signal and this is being interpreted a minor spelling error.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 2005/0233324 A1 – hereafter ‘324) in view of Hwang et al. (KR 20140029142 A – hereafter ‘142 with reference made to the machine translation).
‘324 discloses a device for the amplification of DNA (Abstract) that includes the following limitations for claim 1: 
“A digital PCR device using centrifugal force”: ‘324 discloses a device for performing PCR ([0049]) where this is being interpreted as a digital PCR device that includes a rotor (rotor 3, i.e. the centrifuge).  
“a sample dish on which a microwell film including microwells formed therein is mounted”: ‘324 discloses a reaction vessel (vessels 10 and 7; Fig. 1) that are being interpreted as the sample dish of the instant application.  
“a door unit configured to perform a PCR process by controlling a temperature of sample portion in the microwells when a sample is loaded onto the sample dish while the sample dish is rotated and is partitioned into the sample portions and loaded into the microwells by means of the centrifugal force
“a scan head unit reading out florescence signals while the sample portions amplified in the microwells in the PCR process is rotated”: ‘324 discloses a detector (photomultiplier tube 16, filter 15, i.e. the scan head; [0053]; Fig. 1) that reads the florescence signals from the sample plate.  
‘324 differs from the instant claim regarding the use of a film with microwells.  
‘124 discloses a PCR machine (Abstract) that for claim 1 includes a PCR chip made from film layers (Fig. 7) that includes a reaction chamber (chamber 400d; [0043]; [0046]).  Moreover, ‘124 discloses that multiple chips are held by the plate and therefore, includes a plurality of microwells.  
Therefore, it would have been obvious to one of ordinary skill at the time of filing to include a film with multiwells as taught by ‘124 within ‘324 in order to provide a reaction chamber within the vessel.  The suggestion for doing so at the time would have been in order to have a chip that can prevent backflow during the process ([0046]).  
Claim 5 is drawn to the intended use of the claimed invention which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
For claim 6, ‘324 discloses that the lid (lid 6) has a fan (fan 5) and a heater (heater 4; Fig. 1; [0052]) with a sensor ([0026]; claim 4).  
For claim 9, ‘324 discloses that the lid is connected to the upper portion of the support (Fig. 1; body 1; [0052]) via a hinge.  
For claim 10, the walls of the chamber are being interpreted as being attached to a lift or support (Fig. 1, i.e. the bottom of the chamber).  
For claim 11, ‘324 discloses that the scan head includes a light unit (unit 14) and a detector (photomultiplier tube 16; Fig. 1; [0053]) that are independently installed units that are fully capable of generating a 2D image and data maps. 

Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 2005/0233324 A1 – hereafter ‘324) in view of Hwang et al. (KR 20140029142 A – hereafter ‘142 with reference made to the machine translation) and Hokuto et al. (JP 2002126494 A – hereafter referred to as ‘494 with reference made to the machine translation).
For claims 12 and 13, ‘modified ‘324 differs with regards to a lift that moves the microwells up and down as well as the rotating unit.  
‘494 discloses a system for using a rotary table for thermocycling ([0001]) that for claims 12 and 13 includes lifting and lowering tool (tool 46; Fig. 5; [0040]; [0041]) lift the chip into position for heating.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the step of using a lift to raise or lower the sample as taught by ‘494 within ‘324 in order to place the sample in position to either be heated or loaded with a sample.  The suggestion for doing so at the time would have been in order to bring the sample closer to the heater ([0046]).  
For claim 16, ‘324 discloses the following limitations: 
 “A digital PCR method using centrifugal force
“mounting a sample dish to a mount and rotating the sample dish by a motor”: ‘324 discloses mounting a reaction vessel (vessels 10 and 7; Fig. 1; [0053]; [0053]; claim 6) to the rotor that are being interpreted as the sample dish of the instant application and rotating the samples with a motor.  
“loading a sample onto the rotating sample dish such that the sample is partitioned into sample portions and loaded into microwells of a microwell film mounted on an inner wall of the sample dish, by means of the centrifugal force”: ‘324 discloses the step of loading samples into the sample vessel ([0052]-[0053]) and rotating the samples.  
“amplifying, by a door unit, the sample portions by performing a PCR process ‘324 discloses the step of using a lid (lid 6, i.e. the door; Fig. 1) that has a radial heater (heater 4) and a fan (fan 5; [0052]).  The samples are heated by the lid and heater by a PCR process ([0055]; [0056]).  
“reading out, by a scan head unit, fluorescence signals of the amplified sample portions while rotating and moving the amplified sample portions up and down”: ‘324 discloses using a detector (photomultiplier tube 16, filter 15, i.e. the scan head; [0053]; Fig. 1) that reads the florescence signals from the sample plate.  
‘324 differs from the instant claim regarding the use of a film with microwells and raising or lowering the sample.  
‘124 discloses a PCR machine (Abstract) that for claim 16 includes using a PCR chip made from film layers (Fig. 7) that includes a reaction chamber (chamber 400d; [0043]; [0046]).  
Therefore, it would have been obvious to one of ordinary skill at the time of filing to include the step of using a film with multiwells as taught by ‘124 within ‘324 in order to provide a reaction chamber within the vessel.  The suggestion for doing so at the time would have been in order to have a chip that can prevent backflow during the process ([0046]).  
‘494 discloses a system for using a rotary table for thermocycling ([0001]) that for claim 16 includes lifting and lowering tool (tool 46; Fig. 5; [0040]; [0041]) lift the chip into position for heating.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the step of using a lift to raise or lower the sample as taught by ‘494 within ‘324 in order to place the sample in position to either be heated or loaded with a sample.  The suggestion for doing so at the time would have been in order to bring the sample closer to the heater ([0046]).  
For claim 17, the optical system of ‘324 would intrinsically generate a 2D image and data map of the sample as ‘324 discloses the claimed scan unit and steps of using the scan unit ([0053]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US 2005/0233324 A1 – hereafter ‘324) in view of Hwang et al. (KR 20140029142 A – hereafter ‘142 with reference made to the machine translation) and Hokuto et al. (JP 2002126494 A – hereafter referred to as ‘494 with reference made to the machine translation) and in further view of Schwoebel et al. (US 200 8/0166705 A1 – hereafter ‘705).
Modified ‘324 discloses that the rotor includes a mount for the vessel and discloses a motor connected to the rotor ([0050]-[0053]).  However, modified ‘324 differs from the instant claim regarding an encoder.  
‘705 discloses a system for the detection of soluble antigens (Abstract) that for claim 14 includes using an encoder ([0193]) in order to control the rotor.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the encoder of ‘705 within modified ‘324 in order to determine the position of the tubes within the centrifuge ([0193]).  

Allowable Subject Matter
Claims 2-4, 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 2, the prior art fails to teach or fairly suggest a digital PCR device that includes a cylinder on which the microwell film is mounted,  20a cylindrical distribution cylinder provided inside the cylinder, and including grooves arranged at a regular interval such that the sample evenly spreads by the centrifugal force and a cover covering the cylinder.
Claims 3 and 4 would be allowable for reasons similar to claim 2.  
For claim 7, the prior art fails to teach or fairly suggest a digital PCR device that includes a protruded portion provided at a lower end of the door unit, and configured to spray the air in proximity to the hole of the sample dish.
Claim 8 would be allowable for reasons similar to claim 7.  
For claim 15, the prior art fails to teach or fairly suggest a digital PCR device that includes a first base fixing the lift to a first upper side thereof; a second base on which the scan head unit is mounted; and a support rod fixed to a second upper side of the first 20base to support the second base.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wittwer et al. (US 2005/0064582 A1) discloses a device that carries out a number of biological procedures such as DNA polymerase chain reaction that includes a rotor and a fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799